Citation Nr: 1820627	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  11-18 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Alexia E. Palacios-Peters, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1989 to May 1993.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, denied service connection for bilateral hearing loss and tinnitus.

The Veteran filed a Notice of Disagreement in October 2010.  The RO furnished a statement of the case (SOC) in May 2011.  The Veteran filed a substantive appeal (Form 9) in July 2011.  The RO furnished a supplemental SOC in May 2012 and again in October 2012.

In July 2014, the Board remanded the claim to afford the Veteran a hearing before the Board.  The matter has been returned to the Board for further adjudication.

The Veteran was afforded a Board hearing before the undersigned Veterans Law Judge in June 2015.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.

For the reasons expressed below, this appeal is being REMANDED to the RO, via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims of service connection for bilateral hearing loss and tinnitus so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

For below noted reasons, the Board finds that, while the Veteran was afforded a VA examination in order to determine the nature and etiology of his bilateral hearing loss and tinnitus in October 2012, addendum and clarification opinions are necessary to decide the claims.

In the present case, the Board notes that the record contains an October 2012 VA opinion indicating, in effect, that it is unlikely that the Veteran's bilateral hearing loss and tinnitus are related to service.  The Board finds, however, that the opinion is inadequate, inasmuch as the examiner did not consider the Veteran's statements about the noise exposure he experienced while on a small aircraft carrier.
The Veteran testified at his Board hearing that he served aboard a small version of an aircraft carrier.  See September 2014 Board Hearing Transcript at 3.  He was exposed to the constant slamming of doors, hatches, and scuttles.  Id.  Aircraft, including Marine Corps carrier jets, took off and landed on the ship he was stationed on.  Id. at 3, 6.  The Veteran noticed difficulty hearing and ringing in his ears after closing hatches.  Id. at 4.  He stated he always had to yell to have a conversation on the ship to be heard over the equipment.  Id. at 8.  There was daily firing of weapons from other ships in close proximity to the ship on which the Veteran was stationed.  Id. at 5.

The Veteran's service treatment records show that he experienced pain in the region of his right ear after an all-terrain vehicle (ATV) accident in June 1992.  See June 1992 Service Treatment Records.

A new opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the appellant's claims.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for his bilateral hearing loss and tinnitus and to provide authorizations for VA to obtain records of any such private treatment records.  The AOJ should obtain for the record complete clinical records of all pertinent evaluations and/or treatment (records of which are not already associated with the record) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2. After instruction (1) is completed, the AOJ should return the file to the VA examiner who provided the October 2012 examination and opinions.  If the examiner is not available, have the file reviewed by a similarly-qualified examiner.  Another examination of the Veteran should only be performed if deemed necessary by the individual providing the response to the inquiries below.  All indicated tests and studies should be accomplished and the findings reported in detail.

The entire record must be made available to and reviewed by the examiner.  The examiner should specifically state that such a review was conducted.  The examiner should respond to the following:

a) Please identify the likely cause of the Veteran's bilateral hearing loss.  Specifically, is it as least as likely as not (50 percent probability or more) that such a disorder is causally or etiologically due to service, or had an onset within one year of discharge from service in May 1993?  In so opining the examiner is asked to do the following:  (1) consider testimony from the Veteran in September 2014 that he was exposed to noise from constant slamming of doors, hatches, and scuttles, aircraft taking off and landing on the ship, and daily firing of weapons from other ships in close proximity to his ship, and that he noticed difficulty hearing and ringing in his ears after closing hatches and always had to yell to have a conversation on the ship to be heard over the equipment; (2) explain the significance of the absence or presence of threshold shifts and severity of such threshold shifts in regard to the likelihood military noise exposure caused permanent hearing damage; and (3) explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent hearing damage, including addressing theories of delayed/latent onset of hearing loss.

b) Please identify the likely cause of the Veteran's tinnitus.  Specifically, is it as least as likely as not (50 percent probability or more) that such a disorder is causally or etiologically due to service, or had an onset within one year of discharge from service in May 1993?  In so opining the examiner is asked to do the following:  (1) consider testimony from the Veteran in September 2014 that he was exposed to noise from constant slamming of doors, hatches, and scuttles, aircraft taking off and landing on the ship, and daily firing of weapons from other ships in close proximity to his ship, and that he noticed difficulty hearing and ringing in his ears after closing hatches and always had to yell to have a conversation on the ship to be heard over the equipment; (2) explain the significance of the absence or presence of threshold shifts and severity of such threshold shifts in regard to the likelihood military noise exposure caused permanent hearing damage; and (3) explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent hearing damage, including addressing theories of delayed/latent onset of tinnitus.

The examiner should review and discuss the Veteran's lay statements regarding in-service noise exposure consistent with his service aboard a small aircraft carrier as well as any lay evidence of a continuity of symptomatology.  A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably make clear the medical guidance in the study of this case.

3. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




